Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

Claims 3-4 and 6, are objected to because of the following informalities: claim 3, line 3 “thatsupplies” is misspelled; claim 4, line 2 “adischarge” is misspelled and claim 6, line 4 “tum” is misspelled. Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,820,919. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same lithotripsy system. The currently application has a broader claims. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose how to process data to provide feedback that enhance system perform. How the data is used to optimized/enhanced the ESWL system is not disclose. Applicant discloses model and optimized engine, but lack sufficient detail regarding model and optimized engine. The specification does not disclose how models (therapy and maintenance) are determine or calculated. The models are like black boxes. Without understanding of how to create models and how the models work user can not understand how data could improve system efficiency. This is like input going into black box and then come the output. Applicant’s specification paragraphs [0051] and [0073-0074] discloses some equations however, these paragraphs do not fully describe the models. The specification lack sufficient detail for limitation “optimization engine”. How to build optimization engine? What kind of algorithm or equation is used in the optimization engine? The optimization engine is like a black box. How it uses data to optimize the system is unknown. The specification lack sufficient detail on how to compute corrections to ESWL system. The specification lack detail of how to use data to improve the system. The specification discloses using model, optimization engine and compute correction to ESWL system; however, the specification lack detail how to do it. 

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al. (US 2010/0249671).

3.	Addressing claim 2, Coleman discloses a system for enhancing efficacy for therapeutic or operational outcomes of an extracorporeal shockwave lithotripsy (ESWL) patient therapy, comprising:
a plurality of hardware devices configured to produce a focused acoustic shockwave coincident with a patient's kidney stone (see Figs. 1, 12, [0011], [0055] and abstract);
one or more sensors embedded in-situ with said hardware devices, said sensors configured to sense data including operating parameters and outputs of a plurality of the hardware devices (see Fig. 1, abstract, [0011] and [0088]; the sensors 3 is embedded in-situ with device 1);
a system sensor data acquisition and storage assembly configured to capture data from the sensors during operation of the ESWL system to control the plurality of hardware devices to produce the focused acoustic shockwave (see Figs. 1 and 16; processing unit acquires and stores data); 
a therapy optimization engine to determine a positive ESWL therapy outcome by correlating a plurality of input measurements and wherein the input measurements each comprise a statistically significant data set (see [0011-0012], [0025], [0028], [0081] and Fig. 1).

4.	Addressing claim 12, Coleman discloses:
wherein the plurality of input measurements include patient characteristics, procedural dependencies, equipment dependencies, technician dependencies, doctor dependencies, and parameters of the kidney stone (see [0011-0013], [0020-0024] and Fig. 8; measure if the stone fragment is patient characteristics and also parameters of the kidney stone).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 2010/0249671) and in view of Gertner et al. (US 2012/0253239).

7.	Addressing claim 3, Coleman does not disclose water circulation and degas. In the same field of endeavor, Gertner discloses water circulation and degas water (see [0528] and [0559]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman to have circulation and degas water as taught by Gertner because this help couple ultrasound and maintain design temperature (see [0528] and [0559]).

8.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 2010/0249671) and in view of Diamant et al. (US 2014/0288571).

9.	Addressing claims 6 and 9, Coleman does not disclose wherein the hardware devices comprise an electrical power source configured to charge an energy storage element to provide current to drive a thyratron tube that supplies a high current pulse to an acoustic transducer to originate an acoustic wave inside a focusing element, which in turn generates the focused acoustic shockwave, and an adjustable external AC power supply or an adjustable internal thyratron voltage transformer. In the same field of endeavor, Diamant discloses wherein the hardware devices comprise an electrical power source configured to charge an energy storage element to provide current to drive a thyratron tube that supplies a high current pulse to an acoustic transducer to originate an acoustic wave inside a focusing element, which in turn generates the focused acoustic shockwave, and an adjustable external AC power supply or an adjustable internal thyratron voltage transformer (see Fig. 8, [0123-0125] and [0127]; the power supply 16 supply current to thyratron; a control circuit to control/adjust the thyratron transformer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman to have and adjust the thyratron as taught by Diamant because this is a common electrical component to control circuit (see [0124]). It is a just a switch. KSR rationale to combine: (B) Simple substitution of one known element for another to obtain predictable results.

There are no art rejection for claims 4-5, 7-8, 10-11 and 13-16.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793